Citation Nr: 0822134	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-20 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability.  

2.  Entitlement to an initial compensable rating for 
residuals of facial lacerations of the lip and left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1970 to 
April 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in relevant part, 
denied service connection for intervertebral disc syndrome, 
L5-S1, status post laminectomy and discectomy; denied service 
connection for a right leg disability; and granted service 
connection for residuals of facial lacerations of the lip and 
left eye and assigned a noncompensable rating effective 
January 16, 2003.

In January 2005, the veteran and his spouse testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  In June 2006, the Board remanded the issues to the 
RO for further evidentiary development.

In a January 2008 rating decision, the RO granted service 
connection for intervertebral disc syndrome, L5-S1, status 
post laminectomy and discectomy and assigned a 20 percent 
rating effective January 16, 2003.  The remaining two issues 
were denied in a January 2008 supplemental statement of the 
case.  The case has now been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has a 
chronic right leg disability that is causally related to his 
military service.  

2.  The veteran's residuals of lacerations of the lip and 
left eye do not result in any functional limitations; the 
superficial scars are not unstable or painful; and they are 
not disfiguring.  


CONCLUSIONS OF LAW

1.  A chronic right leg disability was not incurred in or 
aggravated by active military service, and arthritis of the 
right knee may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) 
(2007).  

2.  The criteria for an initial compensable rating for 
residuals of lacerations of the lip and left eye have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.40, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.  

In July 2003 and June 2006 letters, the veteran was provided 
notice regarding what information and evidence is needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need to advise VA of or submit any further 
medical evidence that pertained to the claims.  The veteran's 
appeal of the initial rating assigned for residuals of 
lacerations of the lip and left eye is a downstream issue, 
and additional VCAA notice is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the June 
2006 letter noted what was required to establish entitlement 
to a higher initial rating for residuals of lacerations to 
the lip and left eye, and the March 2004 statement of the 
case specifically informed the veteran of the rating criteria 
which would provide a basis for an increased rating for this 
disability.  In the June 2006 letter, the veteran was advised 
of what evidence was needed to establish a disability rating 
and effective date.  The case was last adjudicated in January 
2008.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post service private and 
VA treatment records, VA examination reports, the veteran's 
lay statements, as well as the personal testimony of the 
veteran and his spouse.  

Accordingly, the VCAA provisions have been considered and 
met.  The veteran was notified and aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate his facial lacerations.  
Because the veteran has actual notice of the rating criteria, 
and because the claim has been readjudicated no prejudice 
exists.  There is not a scintilla of evidence that any VA 
error in notifying or assisting the appellant reasonably 
affects the fairness of this adjudication or that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, Sanders, supra.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the Board finds that the case 
is ready for adjudication.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's service treatment records do not show that he 
was treated for a chronic right leg disability.  He sustained 
abrasions and a contusion on the right knee in an incident in 
October 1971.  However, no chronic residuals were indicated.  
He was involved in a subsequent motor vehicle accident in 
March 1979 and sustained significant injuries to his left 
side.  No injuries to the right leg were reported.  Upon 
separation examination, no chronic residuals related to the 
right leg were reported.  In the July 2003 VA examination 
report, the examiner noted that the veteran had some scars on 
the right leg associated with the abrasions he incurred in 
service, but no clinical findings pertaining to those scars 
were noted.  Upon VA examination in January 2007, the 
examiner noted that x-rays showed evidence of mild 
degenerative joint disease of the right knee.  However, he 
concluded that it was less likely than not that any currently 
diagnosed right leg disability, including the degenerative 
joint disease, was related to the veteran's military service.  
He noted that there was no documentation in the file to 
support a finding that it was related to his time in the 
service.  Private treatment reports dated in July and August 
2006 note that the veteran has been diagnosed with peripheral 
neuropathy and numbness in both legs.  However, the 
physicians did not relate any findings pertaining to the 
right leg to the veteran's military service.  

The Board finds that without medical evidence of a nexus 
between any currently diagnosed chronic right leg disability 
and his military service, service connection cannot be 
established.  Moreover, the medical reports do not show that 
arthritis of the right knee was manifest to a degree of 10 
percent or more within one year of his discharge from 
service, and continuity of symptomatology has not been 
sufficiently demonstrated in the clinical records.  
Therefore, service connection may also not be granted on a 
presumptive basis or on the basis of chronicity.  

While the veteran contends that he had a chronic right leg 
disability that is related to his period of active military 
service, his statements do not constitute competent evidence 
of a medical nexus opinion.  See Espiritu, supra.  The 
medical evidence does not support his contention.  For the 
reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where, as here, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Hence, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The veteran's residuals of facial lacerations of the lip and 
left eye are currently rated noncompensable under Diagnostic 
Code 7805.  Diagnostic Code 7805 provides that scars are to 
be evaluated on the basis of any related limitation of 
function of the body part that they affect.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2007).  

Under Diagnostic Code 7800, which pertains to disfigurement 
of the head, face, or neck, a 10 percent evaluation is 
warranted for one characteristic of disfigurement.  Visible 
or palpable tissue loss and either gross distortion or 
asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement, is assigned a 30 percent evaluation.  Visible 
or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with four or five characteristics of 
disfigurement, is assigned a 50 percent evaluation.  An 80 
percent evaluation is warranted for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2007). 

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under § 4.118 are:  a scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39-sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39-sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39-sq. cm.).  38 C.F.R. § 4.118, Diagnostic 
Code 7800, Note 1 (2007).  

A 10 percent rating may be assigned for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2007).  A 10 
percent rating is also warranted for superficial scars that 
are painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2007).  

Based on the evidence of record, the Board finds that the 
criteria for a compensable rating for residuals of 
lacerations of the lip and left eye have not been met.  The 
veteran does not have any functional deficits involving his 
lip or left eye to warrant a compensable evaluation pursuant 
to Diagnostic Code 7805.  Upon VA examination in July 2003, 
the examiner noted that the veteran did not have any 
interference with mastication, speech or swallowing due to 
his lip laceration.  Similar findings were reported upon VA 
examination in January 2007.  At a VA eye examination in 
December 2006, the examiner concluded that the veteran did 
not have any disabling manifestations of the left eye as a 
result of the laceration either.  Consequently, there is no 
basis upon which to award a compensable rating for these 
scars on the basis of limitation of function.  

The criteria for a compensable rating pursuant to the other 
relevant Diagnostic Codes have also not been met.  At the VA 
examination in January 2007, the superficial scars were not 
reported to be unstable and/or painful upon clinical 
evaluation.  Hence, an evaluation under Diagnostic Codes 7803 
or 7804 would not be appropriate.  Additionally, the examiner 
noted that the scars were virtually invisible and the 
veteran's mustache covered the area of the lip scar entirely.  
As such, none of the eight characteristics of disfigurement 
demonstrated.  Hence, an evaluation under Diagnostic Code 
7800 would also not be appropriate.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the appeal must be denied.  


ORDER

Service connection for a right leg disability is denied.  

An initial compensable rating for residuals of lacerations to 
the lip and left eye is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


